IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-41460
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JORGE SANDATE-LOZANO,

                                        Defendant-Appellant.
                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-00-CR-919-ALL
                      --------------------
                        October 25, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jorge Sandate-Lozano (“Sandate”) appeals his conviction and

sentence after the district court found him guilty of being found

in the United States after having been previously deported

subsequent to an aggravated-felony conviction, in violation of 8

U.S.C. § 1326.    He argues that the district court erred in

applying U.S.S.G. § 2L1.2(b)(1)(A) because the rule of lenity

required the court to interpret the term “drug trafficking crime”

to exclude his state conviction for possession of cocaine.       He




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-41460
                                  -2-

also argues that his indictment does not charge an offense

because it fails to allege any general intent on his part.

     The district court did not err in applying U.S.S.G.

§ 2L1.2(b)(1)(A).   It follows from the interpretations reached by

this court in United States v. Hernandez-Avalos, 251 F.3d 505

(5th Cir. 2001), and United States v. Hinojosa-Lopez, 130 F.3d

691 (5th Cir. 1997), that the term “drug trafficking crime” is

not so ambiguous as to require an application of the rule of

lenity.   See Hernandez-Avalos, 251 F.3d at 508-09; Hinojosa-
Lopez, 130 F.3d at 693-94.

     Sandate’s indictment sufficiently alleged the general intent

required of 8 U.S.C. § 1326 offenses.       Sandate’s “indictment

fairly conveyed that [his] presence was a voluntary act from the

allegations that he was deported, removed, and subsequently

present without consent of the Attorney General.”       United States

v. Berrios-Centeno, 250 F.3d 294, 299-300 (5th Cir. 2001).

     AFFIRMED.